Exhibit 10.53

MASIMO CORPORATION

CEO AND EXECUTIVE OFFICER EQUITY AWARD COMPENSATION POLICY

AMENDED: JANUARY 4, 2008

EQUITY COMPENSATION

In order to provide the Chief Executive Officer and the other executive officers
of Masimo Corporation (the “Corporation”) with a long-term incentive
compensation award, the Compensation Committee of the Board of Directors of the
Corporation (the “Committee”) has established this CEO and Executive Officer
Equity Award Compensation Policy (the “Policy”).

ELIGIBILITY

The Chief Executive Officer hereby is, and shall always be, subject to the
Policy. The Committee shall set by resolution from time to time the names and
titles of other executive officers of the Company who shall be subject to the
Policy. A person subject to the Policy shall hereinafter be referred to as a
“Policy Participant” and persons subject to the Policy collectively referred to
as the “Policy Participants.”

Each Policy Participant shall become eligible to receive an annual option grant
of a non-qualified stock option to purchase shares of Common Stock of the
Company (“Common Stock”) commencing upon (i) the effective date of this Policy
(the “Effective Date”), for each Policy Participant who has at any time prior to
the Effective Date become vested as to at least 60% of the shares of Common
Stock subject to a stock option granted by the Company to such Policy
Participant, and (ii) for all other Policy Participants, the first date that
such Policy Participant becomes vested as to at least 60% of the shares of
Common Stock subject to a stock option granted by the Company to such Policy
Participant (such Policy Participant’s initial eligibility date, the
“Eligibility Date”).

ANNUAL GRANTS

Chief Executive Officer

Commencing on the Eligibility Date for the Chief Executive Officer, and each
anniversary thereafter, the Chief Executive Officer shall be entitled to receive
an annual grant of a non-qualified stock option to purchase an aggregate of
100,000 shares of Common Stock (as adjusted for stock splits, stock dividends,
recapitalizations and similar transactions occurring on or after the Effective
Date), that vests at a rate of 20% per year, with an exercise price equal to
100% of the fair market value (as defined under the applicable stock option plan
pursuant to which the grant was made) of one share of Common Stock on the date
of grant. Each such option shall be granted at the first meeting held, or action
by unanimous written consent taken, by the Committee on or after the Chief
Executive Officer’s Eligibility Date, or anniversary thereof, as



--------------------------------------------------------------------------------

applicable, at which time the Company is not subject to a trading blackout under
its Insider Trading and Window Period Policy.

Other Policy Participants

Commencing on the Eligibility Date for each other Policy Participant, and each
anniversary thereafter, such other Policy Participant shall be entitled to
receive an annual grant of a non-qualified stock option to purchase that number
of shares of Common Stock determined by the Committee, which option shall vest
at a rate of 20% per year and have an exercise price equal to 100% of the fair
market value (as defined under the applicable stock option plan pursuant to
which the grant was made) of one share of Common Stock on the date of grant.
Each such option shall be granted at the first meeting held, or action by
unanimous written consent taken, by the Committee on or after the Eligibility
Date for such other Policy Participant, or anniversary thereof, as applicable,
at which time the Company is not subject to a trading blackout under its Insider
Trading and Window Period Policy.

REVIEW OF EXECUTIVE OFFICER EQUITY AWARD COMPENSATION

The form and amount of compensation paid to the Company’s Chief Executive
Officer and other executive officers shall be reviewed from time to time by the
Committee.